--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.4.2




ASSET PLEDGE STATEMENT




THIS ASSET PLEDGE STATEMENT (the “Statement”) is made as of November 29, 2006,
by GENE PHARMACEUTICALS, LLC., a Nevada Limited-Liability Company (“Gene”).


NOW, THEREFORE, in consideration of the foregoing premises, terms, covenants,
and conditions hereinafter set forth, Gene states as follows: Gene hereby grants
Cobalis the right to assign the intellectual property as described in Attachment
“A” to Cornell Capital Partners, LP of San Diego, CA:
 
A.     Gene is a pharmaceutical company engaged in the business of researching,
developing, manufacturing and marketing a dietary supplement product for the
treatment of the symptoms of allergic diseases such as allergic rhinitis (aka
hay fever) and atopic asthma (the “Business”).


B.     Gene has owned certain intellectual property, including issued US and
pending US and Patent Cooperation Treaty (PCT) patents, acquired or used in
connection with the Business, as listed in Attachment “A”.


C.     Gene has transferred to Cobalis Corp. (formerly known as BioGentec
Incorporated), substantially all of the intellectual property and/or assets,
including those patents described in Attachment “A”. The transference of which
was documented and memorialized, in an Asset Purchase Agreement dated Nov. 22,
2000 between Gene Pharmaceuticals, LLC (formerly known as Allergy Limited, LLC);
in a Memorandum of Agreement dated Dec. 19, 2002 between Gene and BioGentec
Incorporated; and in a Memorandum of Understanding dated Feb. 20, 2004 said
three documents are hereby incorporated herein by reference.


C. 1.    The Asset Purchase Agreement dated Nov. 22, 2000 between Gene
Pharmaceuticals, LLC included the following: Purchased Assets: Cobalis (“Buyer”)
hereby agrees to purchase from Gene (“Seller”), and Seller hereby agrees to
sell, transfer and assign to Buyer, free and clear of any and all liens,
security interests, encumbrances, pledges, leases, equities, claims, charges,
restrictions, conditions, conditional sale contracts, mortgages, and any other
adverse interests of any kind whatsoever (other than those securing any Assumed
Obligations), certain assets of the Seller, in which Seller has right, title and
interest, used in connection with the Business (collectively referred to herein
as the “Purchased Assets”). The Purchased Assets shall include, but shall not be
limited to, the following:


(a)     Tangible personal property including but not limited to all directories,
publications, lists, products, marketing and promotional materials, files,
books, compilations of names, equipment, tools, machines, machine and electric
parts, and supplies that are used and have been acquired or developed in
connection with the Business, wherever located, owned or used by Seller,
including Seller’s rights therein, all of which are identified on Schedule
1.1(a) attached hereto and shall be delivered by or on behalf of Seller to Buyer
at or prior to the Closing (collectively, the “Tangible Assets”);
 
(b)     All rights in and to any requirements, processes, formulations, methods,
technology, know-how, formulae, trade secrets, trade dress, designs, inventions
and other proprietary rights and all documentation embodying, representing or
otherwise describing any of the foregoing, owned or held by Seller in connection
with the Business all of which are set forth in Schedule 1.1(b)) and referred to
herein as "Intangible Property Rights"; All patents, copyrights, trade names,
trademarks, including the ability to trademark, and service marks of Seller
including, but not limited to, the ability to trademark the name of the dietary
product, “Immun-Eeze,” the Business name, Allergy Limited, and the Business
Website, www.allergylimited.com used in the Business, all of which are set forth
in Schedule 1.1(b), and all applications therefore, and all documentation
embodying, representing, or otherwise describing any of the forgoing.
 
 
1

--------------------------------------------------------------------------------

 


C. 2.   The Memorandum of Agreement dated Dec. 19, 2002 between Gene and
BioGentec Incorporated included the following sections:
 
III C. No party may assign this Agreement or their rights thereunder, nor
delegate their respective duties hereunder, without the written consent of the
other party.


II A. The Purchase price shall be the sum of all amounts previously paid by
Buyer to Seller, under the previously executed Asset Purchase Agreement, plus
the sum of Four Million Dollars represented by the issuance from Buyer to Seller
of Two Million fully paid and non-assessable shares of common stock in
BioGentec, Incorporated as of the date of this Agreement at $2.00 per share plus
a royalty calculated as one and one half percent (1.5%) of the Gross Sales of
the Product (as defined in the previously executed Asset Purchase Agreement).


C. 3.    The Memorandum of Understanding dated Feb. 20, 2004 included the
following: The royalty of 1.5% as described in the Memorandum of Agreement dated
Dec. 19, 2002 shall be amended to include a survivability clause in the case of
BioGentec (i.e. Cobalis) being acquired. The same amendment will include a
Royalty Buy-Out formula that can be exercised by a potential suitor.


In light of the abovementioned Agreements and Understanding, all parties
understand and agree that each of the aspects of the abovementioned Agreements
and Understanding between Gene and Cobalis, for example, the Option Purchase
Agreements for Armstrong and the Employment Agreement for Armstrong will survive
or otherwise remain intact and this Statement in no way confers any right to
assign the intellectual property as described in Attachment “A” to a third
party, which includes but is not limited to, a large pharmaceutical company
which is in a position to market the allergy treatment, PreHistin.


Additionally, it is noted that fees are periodically due to the US Patent and
Trademark Office (USPTO) and to foreign patent offices to keep issued patents
current so as not to have the patents described in Attachment “A” deemed
abandoned or otherwise invalid due to non-payment and that the ongoing
prosecution of pending patents will require additional expenses and patent
attorney work.


In the event some or all of the patents described in Attachment “A” are released
back to Cobalis from Cornell, Cobalis understands and agrees that the right for
Cobalis to assign those patents to some other party will revert back to being
governed by the current abovementioned Agreements and Understanding.


By vertue of executing a Convertible Debenture agreement with Cornell in which
the patents described in Attachment “A” are involved, Cobalis agrees to the the
terms of this Statement.
 
 
The above is signed and agreed to on November 30, 2006 in Irvine, CA by:
 
Ernest T. Armstrong as Managing Member, Gene Pharmaceuticals, LLC


2

--------------------------------------------------------------------------------


 
ATTACHMENT “A”


 
US Patent #6,255,294 "Cyanocobalamin Treatment in Allergic Disease"
 
US Patent #5,135,918 "Method for Decreasing Reaginic Antibody Levels"
 
European Union Patent # EP1128835
 
Australian Patent #771728
 
Japanese Patent Pending P2002-533399A
 
Canadian Patent Pending 2,358,054
 
Mexican Patent Pending 2001-006297
 
 
3
 

